Case 2:21-cv-00042-SPC-NPM Document 27-1 Filed 02/23/21 Page 1 of 9 PageID 545




                        EXHIBIT “A”
  Case 2:21-cv-00042-SPC-NPM Document 27-1 Filed 02/23/21 Page 2 of 9 PageID 546




PLAINTIFF                     DEFENDANT                     COUNTY                       PLAINTIFF
                                                                                         ATTORNEY
AREIAS, EVA                   Deutsche Bank National        Alachua                      Segal, Lee
                              Trust Company, As Trustee     01 2020 CA 002497


AREIAS, EVA                   Deutsche Bank National        Clay                         Lazenby, Megan
                              Trust Company, As Trustee     2020-CA-000955


ABPAYMAR, LLC, As Trustee     Deutsche Bank National        Baker                        Segal, Lee
For The 30531 Midtown Court   Trust Company, As Trustee,    2020-CA-000115
Land Trust                    In Trust Registered Holders
                              Of Long Beach Mortgage
                              Loan Trust 2005-3, Asset-
                              Backed Certificates, Series
                              2005-3

ABPAYMAR LLC, As Trustee      Deutsche Bank National        Clay                         Segal, Lee; Lazenby,
                              Trust Company                 2020-CA-000695               Megan

ABPAYMAR LLC, As Trustee      Deutsche Bank National        Pasco                        Segal, Lee
                              Trust Company                 2020-CA-1437ESB

DECOURSY, RICHARD             Deutsche Bank National        USDC ND - Panama City Div.   Segal, Lee
                              Trust Company, As Trustee     5:21-cv-00014

DECOURSY, RICHARD             Deutsche Bank National        USDC MD - Ocala Div.         Segal, Lee
                              Trust Company, As Trustee     5:21-cv-00040
                              For Residential Asset
                              Securitization Trust Series
                              2003-A10, Mortgage Pass-
                              Through Certificates Series
                              2003-AJ

HAULSEE, MICHAEL AND          Deutsche Bank National        USDC ND - Pensacola Div.     Turner-Hahn, Carla;
MARCIA                        Trust Company, As Trustee     3:21-cv-00077                Wolf, Matthew




                                                    3
  Case 2:21-cv-00042-SPC-NPM Document 27-1 Filed 02/23/21 Page 3 of 9 PageID 547




PLAINTIFF                       DEFENDANT                      COUNTY                       PLAINTIFF
                                                                                            ATTORNEY
HAULSEE, MICHAEL AND            Deutsche Bank Trust            USDC MD - Tampa Div.         Segal, Lee
MARCIA                          Company Americas, As           8:20-cv-02410
                                Trustee For Residential        Dismissed
                                Accredit Loans, Inc.
                                Mortgage Asset-Backed
                                Pass-Through Certificates,
                                Series 2007-QS4
LOFGREN, ANNA                   Deutsche Bank National         Bradford                     Segal, Lee
                                Trust Company, As Trustee      04-2020-CA-000340
                                For Wamu Mortgage Pass-
                                Thru Certificates, Series
                                2006-Ar1 Trust And
                                Deutsche Bank Trust
                                Company Americas, F.K.A
                                Banker Trust Company, As
                                Trustee And Custodian For
                                IXIS 2005-HE4

LOFGREN, ANNA                   Deutsche Bank National         Okeechobee                   Lazenby, Megan
                                Trust Company, As Trustee      2020-CA-000212

BCP Management LLC, As          Deutsche Bank National         Brevard                      Segal, Lee
Trustee For 11717 81st Place    Trust Company, As Trustee      05-2020-CA-047023
Land Trust                      For The Gsamp Trust 2005-
                                HE3 Mortgage Pass-Through
                                Certificates Series 2005-HE3

BCP Management, LLC, As         Deutsche Bank National         USDC MD - Ocala Div.         Segal, Lee
Trustee For The 10611           Trust Company, As Trustee      5:21-CV-00071
Bamboo Road Land Trust          For Harborview Mortgage
                                Loan Trust 2006-8

BCP Management, LLC, As         Deutsche Bank National         USDC ND - Panama City Div.   Segal, Lee
Trustee For 18522 Sunward       Trust Company, As Trustee      5:21-cv-00017
Lake Land Trust                 For Morgan Stanley Home
                                Equity Loan Trust Series
                                2006-3

JACARANDA, LLC, As Trustee      Deutsche Bank National         Brevard                      Segal, Lee
For The Certificateholders Of   Trust Company, As Trustee      05-2020-CA-035223
The Brev 1144 Land Trust        For Soundview Home Loan
                                Trust 2004-1, Asset-Backed
                                Certificates Series 2004-1




                                                      4
  Case 2:21-cv-00042-SPC-NPM Document 27-1 Filed 02/23/21 Page 4 of 9 PageID 548




PLAINTIFF                      DEFENDANT                       COUNTY                        PLAINTIFF
                                                                                             ATTORNEY
ZIFERRYN VENTURES LLC, As      Deutsche Bank National          Charlotte                     Lazenby, Megan;
Trustee Of The 8172 Via Rosa   Trust Company, As               2020-CA-000747                Segal, Lee
Land Trust                     Indenture Trustee For           Dismissed
                               Mortgage Trust 2005-2

ZIFERRYN VENTURES LLC, As      Deutsche Bank National          Clay                          Lazenby, Megan;
Trustee Of The 8172 Via Rosa   Trust Company As Indenture      2020-CA-000929                Mausser, Gregory K.
Land Trust
YHT And Associates, Inc., As   Deutsche Bank National          USDC MD - Jacksonville Div.   Segal, Lee
Trustee Under 20438            Trust Company, As Trustee       3:21-cv-00050
Homosassa Court I.V. Trust     On Behalf Of The Holders Of
Dated January 17, 2012         The Residential Accredit
                               Loans, Inc., Mortgage-Asset-
                               Backed Pass-Through
                               Certificates, Series 2007-Qs3

KENNY, TAMMY                   Deutsche Bank National          USDC MD - Ft. Myers Div.      Segal, Lee
                               Trust Company, As Trustee       2:21-cv-00009
                               Of Argent Mortgage
                               Securities, Inc., Asset-
                               Backed Pass Through
                               Certificates Series 2004-
                               W11, Under The Pooling
                               And Servicing Agreement
                               Dated As Of October 1, 2004
                               Without Recourse

GEORGE WEBER, As Trustee       Deutsche Bank National          USDC MD - Ft. Myers Div.      Segal, Lee
Of The 12321 Adventure Drive   Trust Company, As Trustee       2:21-cv-00039
Land Trust Dated 12/30/2011    For New Century Home
                               Equity Loan Trust Series
                               2005-B, Asset-Backed Pass-
                               Through Certificates


GEORGE WEBER, As Trustee       Deutsche Bank National          USDC ND - Gainesville Div.    Segal, Lee
Of The 12321 Adventure Drive   Trust Company, As Trustee       1:21-cv-00015
Land Trust Dated 12/30/2011    For New Century Home
                               Equity Loan Trust, Series
                               2005-B, Asset-Backed Pass-
                               Through Certificates




                                                     5
  Case 2:21-cv-00042-SPC-NPM Document 27-1 Filed 02/23/21 Page 5 of 9 PageID 549




PLAINTIFF                       DEFENDANT                      COUNTY                        PLAINTIFF
                                                                                             ATTORNEY
GEORGE WEBER, As Co-            Deutsche Bank National         Lee                           Segal, Lee
Trustee Of The 10703 Beagle     Trust Company                  2020-CA-005336
Run Place Land Trust, Dated
12/30/11

GEORGE WEBER, As Co-            Deutsche Bank National         USDC MD - Jacksonville Div.   Segal, Lee
Trustee Of The 10703 Beagle     Trust Company                  3:21-cv-00102
Run Place Land Trust, Dated
12/30/11

INLAND ASSETS, LLC, As          Deutsche Bank National         USDC MD - Jacksonville Div.   Segal, Lee
Trustee For The 4417 Rudder     Trust Company, As Trustee      3:21-cv-00040
Way Land Trust                  For GSAMP Trust 2006-NC2,
                                Mortgage Pass-Through
                                Certificates, Series 2006-
                                NC2

INLAND ASSETS, LLC, As          Deutsche Bank National         Pasco                         Segal, Lee
Trustee For The 4417 Rudder     Trust Company                  2020-CA-001794
Way

INLAND ASSETS, LLC, As          Deutsche Bank National         Walton                        Lazenby, Megan;
Trustee For 4462 Rudder Way     Trust Company                  2020-CA-000410                Wolf, Matthew
Trust

BLACKROCK ASSET                 Deutsche Bank National         USDC MD - Ft. Myers Div.      Segal, Lee
MANAGEMENT, LLC As              Trust Company, As Trustee      MD 5:21-cv-00042
Trustee For The 2950 Summer     For Indymac Indx Mortgage
Swan Land Trust                 Loan Trust 2007-AR1,
                                Mortgage Pass-Through
                                Certificates Series 2007-AR1

BLACKROCK ASSET                 Deutsche Bank National         Hillsborough                  Wolf, Matthew
MANAGEMENT, LLC, As             Trust Company                  20-CA-009950
Trustee For RC
Certificateholders Land Trust

MARKET TAMPA                    Deutsche Bank National         USDC MD - Ft. Myers Div.      Segal, Lee
INVESTMENTS, LLC                Trust Company, As Trustee      2:21-cv-00037
                                For Novastar Mortgage
                                Funding Trust, Series 2007
                                Novastar Home Equity Loan
                                Asset-Back Certificates,
                                Series 2007



                                                      6
  Case 2:21-cv-00042-SPC-NPM Document 27-1 Filed 02/23/21 Page 6 of 9 PageID 550




PLAINTIFF                    DEFENDANT                      COUNTY                       PLAINTIFF
                                                                                         ATTORNEY
LP ASSETS, LLC, As Trustee   Deutsche Bank National         Dixie                        Segal, Lee
                             Trust Company                  2020-CA-000035

LP ASSETS, LLC, As Trustee   DEUTSCHE BANK NATIONAL         Pinellas                     Segal, Lee
                             TRUST COMPANY, As              19-008350-CI
                             Trustee For Financial Asset
                             Securities Corp., Soundview
                             Home Loan Trust 2007-
                             WMC1, Asset-Backed
                             Certificates, Series 2007-
                             WMC1

LP ASSETS, LLC, As Trustee   Deutsche Bank National         Pinellas                     Segal, Lee
                             Trust Company, As Trustee      20-003799-CI
                             For Financial Asset
                             Securities Corp., Soundview
                             Home Loan Trust 2007-
                             WMCI, Asset-Backed
                             Certificates, Series 2007-
                             WMC1


KEATHEL CHAUNCEY, ESQ. As    Deutsche Bank National         Escambia                     Segal, Lee
Trustee Only For The 1234    Trust Company                  2020-CA-001394
Holly Circle Land Trust

GINSBERG-KLEMMT, ERIKA       Deutsche Bank National         USDC ND - Tallahassee Div.   Segal, Lee
                             Trust Company, As Trustee      4:21-cv-00041
                             For American Home
                             Mortgage Assets Trust 2006-
                             5, Mortgage-Backed Pass-
                             Through Certificates, Series
                             2006-5

GINSBERG-KLEMMT, ERIKA       Deutsche Bank National         USDC SD - Key West Div.      Segal, Lee
                             Trust Company, As Trustee      4:21-cv-10010
                             For American Home
                             Mortgage Assets Trust 2006-
                             5, Mortgage-Backed Pass-
                             Through Certificates, Series
                             2006-5

COOK, WALLACE                Deutsche Bank Trust            Glades                       Segal, Lee
                             Company Americas               2020-CA-000084




                                                   7
  Case 2:21-cv-00042-SPC-NPM Document 27-1 Filed 02/23/21 Page 7 of 9 PageID 551




PLAINTIFF                       DEFENDANT                      COUNTY                  PLAINTIFF
                                                                                       ATTORNEY
COOK, WALLACE                   Deutsche Bank National         Nassau                  Segal, Lee
                                Trust Company, As Trustee      2020-CA-000270
                                Of Argent Securities Inc.,
                                Mortgage-Backed Pass-
                                Through Certificates 2004-
                                W1, Under The Pooling And
                                Servicing Agreement Dated
                                February 1, 2004, And
                                Deutsche Bank Trust
                                Company Americas,
                                Formerly Known As Bankers
                                Trust, As Trustee And
                                Custodian

COOK, WALLACE                   Deutsche Bank Trust            Volusia                 Segal, Lee
                                Company Americas, As           2020-11139
                                Trustee For Residential
                                Accredit Loans, Inc.,
                                Mortgage Asset-Backed
                                Pass-Through Certificates,
                                Series 2004-QS4

BONAFIDE PROPERTIES, LLC,       Deutsche Bank National         Gulf                    Segal, Lee
As Trustee For The Anderson     Trust Company                  2020-CA-000131
Family Land Trust

DIGIOVANNI, LEONARDO            Deutsche Bank National         Hardee                  Segal, Lee
                                Trust Company F.K.A.           2020-CA-000292
                                Bankers Trust Company Of
                                California, N.A., As Trustee
                                Of The Vendee Mortgage
                                Trust 1999-3, And Deutsche
                                Bank National Trust
                                Company, F.K.A. Bankers
                                Trust Company Of
                                California, N.A., As Trustee
                                Of The Vendee Mortgage
                                Trust 1999-2

FUBAR ASSETS, LLC, as Trustee   Deutsche Bank National         USDC - MD- Tampa Div.   Lazenby, Megan
For, 3417 70th Glen East Land   Trust Company, As Trustee      8:20-cv-03090
Trust




                                                      8
  Case 2:21-cv-00042-SPC-NPM Document 27-1 Filed 02/23/21 Page 8 of 9 PageID 552




PLAINTIFF                       DEFENDANT                     COUNTY                       PLAINTIFF
                                                                                           ATTORNEY
SHEN YI, LLC, A New Mexico      Deutsche Bank National        Hendry                       Segal, Lee
Limited Liability Company, As   Trust Company                 2020-CA-000336
Trustee Of The 1970 Hidden
Lake Dr I.V. Trust Under
Agreement Dated August 25,
2011

DEPOALO, DARLEEN                Deutsche Bank National        USDC MD - Ft. Myers Div.     Lazenby, Megan
                                Trust Company, As Trustee     2:21-cv-00038
                                Under The Pooling Abd
                                Servicing Agreement Dated
                                As Of April 1, 2006 Morgan
                                Stanley Abs Capital 1 Trust
                                2006-NC3, Mortgage Pass-
                                Through Certificates Series
                                2006-NC3

FLORIDA LIMITED                 Deutsche Bank Trust           USDC SD - Ft. Pierce Div.    Segal, Lee
INVESTMENT PROPERTIES,          Company Americas              2:21-cv-014039
INC.

ABUNDANT LIFE HOMES, LLC        Deutsche Bank National        USDC ND - Tallahassee Div.   Lazenby, Megan;
                                Trust Company, As             4:21-cv-00053                Wolf, Matthew
                                Indenture Trustee For
                                American Home Mortgage
                                Investment Trust 2007-1


QUEST SYSTEMS, LLC, As          Deutsche Bank National        USDC MD - Ft. Myers Div.     Segal, Lee
Trustee Of The 16347 Coco       Trust Company, As Trustee     2:21-cv-00040
Hammock Land Trust Dated        For American Home
November 29, 2012               Mortgage Asset Tryst 2006-
                                2, Mortgage Pass-Through
                                Certificates, Series 2006-2


QUEST SYSTEMS, LLC, A New       Deutsche Bank National        Sarasota                     Segal, Lee; Mausser,
Mexico Limited Liability        Trust Company, As Trustee     2020-CA-004318               Gregory K.
Company As Successor            For Long Beach Mortgage
Trustee Under The 4787          Loan Trust 2006-4
Woodward Land Trust Dated
October 22, 2012




                                                      9
  Case 2:21-cv-00042-SPC-NPM Document 27-1 Filed 02/23/21 Page 9 of 9 PageID 553




PLAINTIFF                       DEFENDANT                      COUNTY                      PLAINTIFF
                                                                                           ATTORNEY
ZIFFERRYN VENTURES, LLC, As     Deutsche Bank National         Orange                      Segal, Lee
Trustee For The 8172 Via Rosa   Trust Company                  2020-CA-003153
Land Trust

ZIFERRYN VENTURES, LLC, As      Deutsche Bank National         Pinellas                    Segal, Lee
Trustee For The 12033 Gandy     Trust Company, As Trustee      19-000251-CI
Blvd Unit 175 Trust             For Harborview Mortgage
                                Loan Trust 2005-9 Mortgage
                                Loan Pass-Through
                                Certificates, Series 2005-9


ZIFERRYN VENTURES, LLC, As      Deutsche Bank National         Pinellas                    Segal, Lee
Trustee For The 12033 Gandy     Trust Company, As Trustee      20-003796-CI
Blvd Unit 175 Trust             For Harborview Mortgage
                                Loan Trust 2005-9 Mortgage
                                Loan Pass-Through
                                Certificates, Series 2005-9


JEFFREY M. HAHN and CARLA       Deutsche Bank National         USDC MD - Tampa Div.        Segal, Lee; Lazenby,
TURNER HAHN                     Trust Company, As Trustee      8:21-cv-00039               Megan
                                For Gsaa Home Equity Trust
                                2006-10, Asset-Backed
                                Certificates, Series 2006-10


SHANNON, SEAN                   Deutsche Bank National         USDC MD - Orlando Div.      Segal, Lee
                                Trust Company                  6:21-cv-00198


WILSON, ALBERT                  Deutsche Bank National         USDC SD - Ft. Pierce Div.   Segal, Lee
                                Trust Company, As Trustee      2:21-cv-14036




                                                      10
